Title: From Alexander Hamilton to Otho H. Williams, 18 June 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJune 18th. 1792.
Sir

The Commissioner of the Revenue has laid before me copies of three letters, one of the 3rd. of May from you to the Surveyor of Baltimore, another of the 9th of May from him to you, and a third of the 7th of June from him, in capacity of Inspector of the Revenue for the port of Baltimore, to the Supervisor, communicating the correspondence between you and him and stating certain embarrassments which had ensued in consequence of the opinion that the Inspectors of the Customs are not bound to perform the duty which has been assigned to them in relation to distilled Spirits.
It is matter of regret that such a question has been pressed so far. It cannot certainly tend to the advancement of the public service to find its operations interrupted by a controversy between the officers respecting the limits of duty. It cannot promote the contentment of the Merchants with the laws of the Country if they are left to suffer in a manner, which they must ascribe either to want of proper arrangements, or to the deliberate non-execution of them. It cannot serve to impress respect for the authority of the Government, when it is understood that its immediate officers decline or evade a compliance with instructions, which have proceeded from the head of the proper department. It was to have been expected, that if doubts were entertained of the legality or propriety of those instructions, or of their true intent, these would have been first made known, by a representation of them to the source from which the instructions proceeded, not by hesitations in the execution, tending to embarrass the public source.
The appearance of the question has naturally led to a reconsideration of the grounds of the arrangements. The result is a confirmed conviction that it was right in its origin and ought to be carried into execution.
Three leading considerations led to it—one that where duties are closely allied and can be conveniently performed by the same persons, it is most conductive to simplicity and order, that they should be so performed—another that the union of them would serve to avoid an unnecessary multiplication of officers—and a third that it was favorable to œconomy. Either none or smaller compensations for the new services would be requisite to persons who were previously in public employ and pay; and whose functions had an immediate connexion with the new ones to be executed.
Some if not all these considerations may be presumed to have influenced the Legislature in making special provision for constituting officers of the Customs, officers of Inspection, in cases in which it should be deemed adviseable. The arrangement in question has therefore the recommendation of being conformable to this intimation of the Legislative sense.
No possibility of an interference of duties could operate as an objection to it. In general, it might be easily practicable to the ordinary inspectors of the Customs to perform the service; and if there are cases, in which from an extraordinary press of business, or other peculiar circumstances, the contrary happens, the remedy is an occasional and temporary appointment of other Inspectors. Their number is in the discretion of the Collector and their compensation being per diem, their appointments may be so likewise.
For the same reason (if the restriction in the Act concerning distilled spirits, as to the Article of expence, had not imposed a necessity of strict œconomy) it could not have appeared a hardship on the Inspectors of the Customs to be required to perform the accessory duties which have been allotted to them. The law evidently contemplates a dollar and a quarter per day as an adequate compensation for the services of those officers, and doubtless supposes that they are to be fully occupied. In every instance in which the time of employment might be prolonged, it would involve the advantage of additional compensation for the additional time.
It is to be observed that there is no precise delineation of the duty of an Inspector. It was clearly intended that he should perform all those lesser details which could not with convenience be enumerated; regulating himself by the directions of the Surveyor; who is himself under the direction of the Collector. There being no line drawn, there is the less room to say that this or that duty is not within the sphere of the office. Services analogous to those which constitute the general tenor of the duties of the officer may fairly be supposed to be of right demandable of him. And where they are not unduly burthensome, there is no just ground for complaint. It cannot therefore under all the circumstances of the case be admitted that the services required in the present instance are not legally obligatory on the Inspectors.
But if they were not, it would be incumbent upon them in point of general official propriety to acquiesce. And their not doing it would be a good reason for substituting others, who are better disposed.
Critical nicety about the boundaries of official duty (except where the rights of third persons are concerned) can only serve to embarrass the movements of Government. A spirit of refinement in this particular—a habit of recurring to the specific cases of duty defined in the laws to decide whether this or that instruction is to be executed would quickly clog the wheels of the public administration and throw it into disorder. There is a large chapter of undefined relative duties which appertain to every officer in every station. And the best general rule certainly is for each in his sphere to give all possible facility to the course of public business.
The door is always open to candid representation and discussion, where anything is required, which an officer may suppose to bear hard upon him whether it respect the quantum of compensation, the quantum of duty or any other matter. If any thing unreasonable is exacted and persevered in, an appeal lies to the highest authority, and if redress is not found there, the path is plain. The right course cannot be to give an example of disorder, by beginning with a non compliance with instructions.
If, as may have been the case, the mode of expression used, in the general instructions, has led to a misapprehension of my meaning, what I have now said will remove the ambiguity. And I have the fullest reliance, that you will interpose with decision to cause the Inspectors of the Customs to perform the services, which have been required of them, in aid of the Inspectors of the Revenue, for the ports within your district.
With great consideration and esteem   I am   Sir   Your Obedient Servant
Alexander Hamilton
Otho H. Williams Esqr.Collector, Baltimore.
